NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        __________

                                        No. 14-4779
                                        __________

                                    TIAN HUA YANG
                                               Petitioner

                                             v.

                       ATTORNEY GENERAL UNITED STATES
                                OF AMERICA,
                                        Respondent

                                        __________

                          On Petition from the Final Order of the
                             Board of Immigration Appeals
                                   (No. A087-980-865)
                           Immigration Judge: Miriam K. Mills

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 10, 2015

          Before: FUENTES, CHAGARES, and GREENBERG, Circuit Judges

                                  (Filed: March 11, 2016)

                                    ________________

                                       OPINION*
                                    ________________


* This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                              1
Fuentes, Circuit Judge:

       Tian Hua Yang, a native and citizen of China, applied for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”) on account of his

Christian faith. The Immigration Judge (“IJ”) denied all forms of relief, and the Board of

Immigration Appeals (“BIA”) dismissed Yang’s appeal. The BIA upheld the IJ’s adverse

credibility finding and, in particular, the IJ’s determination that Yang’s asylum claim was

time-barred because his testimony was not credible as to when he entered the United

States. The BIA also agreed with the IJ’s alternative determination that, even if Yang

had been found credible, he did not satisfy his burden of proof for withholding of

removal or his CAT claim. Specifically, the BIA noted that Yang failed to show that it

was more likely than not that he would be subject to persecution or torture if removed to

China. Yang filed the present petition for review.1

       For the reasons that follow, we will deny the petition.

I. BACKGROUND

       Yang entered the United States by crossing the United States-Mexico border

illegally in December 2009.      In April 2010, the Department of Homeland Security

(“DHS”) served Yang with a notice of removal as an alien present in the United States

unlawfully. On July 30, 2010, Yang conceded the charge of removability before the IJ,

as he had entered the country illegally through the Mexican border. That same day, he


1
 The BIA had jurisdiction over Yang’s appeal under 8 C.F.R. §§ 1003.1(b) and 1240.15.
To the extent that we exercise jurisdiction over this petition, we do so under INA §
242(a)(1).
                                             2
submitted an application for asylum, withholding of removal, and CAT relief.2 Yang’s

application was based on his Christian faith and purported arrest and detention by his

village’s chief of police in China based on an accusation that he was spreading cult

activities.

          The IJ held a merits hearing on Yang’s application. At the hearing, Yang testified

that he left China for the United States because he was persecuted for his Christian

beliefs. He stated that in December of 2007, the “village leader” and six staff members

came to his home, accused him of “spreading the agenda of being a cult,” and ordered

him to stop.3 He further stated that he had been preaching Christianity and said that what

he was preaching was considered to be “orthodox,” but the officers did not believe him.4

He said that the officers then searched the store owned by Yang’s mother and burned his

flyers that contained a Christian message.5

          Yang also testified that, after the officers searched the store, they arrested him and

his father and held them overnight in the village center.6 He further claimed that the




2
 It appears that this was, as a matter of form, a resubmission, as Yang had previously
submitted the same application with the USCIS Vermont Service Center in March of
2010.
3
    (A.R. at 125.)
4
    Id.
5
    (A.R. at 126.)
6
    Id.

                                                3
officers wanted him to cease any preaching in support of his religion and pay a fine.7

Yang stated that, on another occasion, he was taken into custody by certain public safety

officers based upon allegations that his employer was advocating for Taiwanese

independence and “preaching cult.” 8    Yang claimed that he was then interrogated, and

that he was beaten in the head and back with a stick after he refused to answer questions.9

He also claimed that he was thereafter detained for two weeks and ordered to report to the

police station once a week.10

          Overall, Yang’s testimony was controverted and inconsistent. For example, the

date he provided as to when he reportedly began attending a congregation in Brooklyn,

New York was contradicted by at least two letters from the church that contained

different dates.11 Yang also claimed that he flew to the United States on a “private

helicopter,” but that he did not know where the helicopter took off or landed. 12 He later

contradicted this testimony, claiming that he came to the United States by airplane.13

When asked if he sought medical treatment after he was released by the authorities in



7
    (A.R. at 128.)
8
    (A.R. at 130.)
9
    Id.
10
     (A.R. at 132.)
11
     (A.R. at 135, 144, 302, 319.)
12
     (A.R. at 154.)
13
     (A.R. at 154-155.)

                                            4
China, Yang stated that he “went to get checked out” but that he did not bring the medical

records from his visit with him to the United States.14 Yang also presented contradictory

testimony regarding the dates of his arrest in China, claiming at one point that he was

arrested in December 2009, and at another point stating that his arrest took place on

October 1, 2009 or at the end of September, 2009.15 Yang claimed that the reason he did

not report anything to the Chinese authorities as directed was because he thought doing

so would cause trouble for his fellow parishioners. Yet, Yang later said that he was not

aware of anything otherwise happening to his fellow parishioners, nor did he believe that

reporting would have ultimately affected them.16

         Yang’s father also submitted an affidavit in support of his application for relief.

His father’s account, however, varied and contradicted Yang’s testimony about the raid

of his mother’s store. Specifically, his father claimed that the authorities raided his house

and burned leaflets and Bibles, not that the authorities raided his mother’s store.17

         The IJ denied Yang’s application for relief, concluding that Yang had failed to

demonstrate his statutory eligibility for withholding of removal under INA § 101

(a)(42)(A). On appeal, the BIA agreed with the IJ’s conclusion, namely that Yang’s




14
     (A.R. at 158.)
15
     (A.R. at 159-162.)
16
     (A.R. at 81, 165, 201.)
17
     (A.R. at 434.)

                                              5
corroborative evidence did not satisfy his burden of proof and affirmed the IJ’s ruling.

This petition for review followed.

II. DISCUSSION

         Under INA § 208(a)(2), an alien seeking asylum must demonstrate by clear and

convincing evidence that he filed his application within one year of the date of arrival in

the United States. The agency found that Yang did not meet this requirement, and we do

not have jurisdiction to review this finding.18 We therefore cannot review Yang’s asylum

claim.

         With respect to Yang’s withholding of removal and CAT claims, generally we

review adverse credibility determinations under the substantial evidence standard,

keeping in mind that the IJ is in the best position to ascertain an applicant’s credibility. 19

Here, there is evidence in the record that Yang provided inconsistent testimony not only

with respect to how and when he entered the United States, but also regarding the alleged

incidents that occurred in China that caused him to flee. Yang’s testimony and written

statements are also controverted by the written statements of his father, including the

account of the village chief’s raid of his mother’s store. We therefore conclude that the

record does not compel reversal of the agency’s adverse credibility determination.

         The agency also found that, even if Yang were credible, he did not establish harm

rising to the level of persecution or torture. Yang gives little attention to this alternative

18
  (A.R. at 5); INA § 208(a)(3) (“No court shall have jurisdiction to review any
determination of the Attorney General under [INA § 208(a)(2)].”).
19
     Balasubramanrim v. INS, 143 F.3d 157, 161 (3d Cir. 1998).

                                              6
finding in his brief and has arguably waived it.20 Nevertheless, we conclude that the

agency’s finding was accurate. Yang testified that he was arrested and held overnight,

and then detained a second time for a week, during which he was interrogated for two

hours and struck on the back of his head and his back with a stick. He testified that he

sought medical treatment, but could not offer any medical records to corroborate his

claim. Under our case law, these isolated incidents do not rise to the level of past

persecution to create a presumption of future persecution.21

III. CONCLUSION

       For all of these reasons, we will deny the petition for review.




20
  Laborers’ Int’l Union of N. Am. v. Foster Wheeler Energy Corp., 26 F.3d 375, 398 (3d
Cir. 1994) (“An issue is waived unless a party raises it in its opening brief, and for those
purposes a passing reference to an issue . . . will not suffice to bring the issue before this
court”) (internal quotation marks omitted).
21
  See Kibinda v. Att’y Gen., 477 F.3d 113 (3d Cir. 2007); Jarbough v. Att’y Gen., 483
F.3d 184 (3d Cir. 2007).
                                              7